02-11-003&004-CR
























COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
                                                 NO. 2-11-003-CR
                                                 NO.
2-11-004-CR
 
 
DEBORAH FERNIE                                                                            APPELLANT
 
                                                             V.
THE STATE OF TEXAS                                                                             STATE
 
 
                                                        ----------
              FROM THE 396TH DISTRICT COURT OF TARRANT
COUNTY
                                                        ----------
                     MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
We have considered appellant=s “Motion
To Withdraw Appeal.@  The motion complies with
rule 42.2(a) of the rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal.  See Tex. R. App. P. 42.2(a), 43.2(f).


 
 
                                                                    PER
CURIAM
PANEL:  GARDNER, WALKER, and
MCCOY, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: May 5, 2011




[1]See Tex. R. App. P. 47.4.